DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Benefit of priority under 35 U.S.C. 371 over Application No. PCT/GB2018/051435 is acknowledged and accepted.
Response to Amendment
Cancellation of Claims 1-51 in the submission filed 11/25/2019 are acknowledged and accepted.
New Claims 52-71 are acknowledged and accepted.
The amendments to the Abstract are acknowledged and accepted. 
Pending Claims are 52-71. 

Drawings
The drawings with 25 Sheets of Figs. 1-30c received on 11/25/2019 are acknowledged and accepted.  
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because 
Abstract recites “wherein; the first pattern of elements” in line 3 and “such that, upon illumination of the device; at a” in line 5. This is syntactically incorrect. Examiner suggests –wherein: the first pattern of elements—in line 3 and –such that, upon illumination of the device: at a – in line 5.
 Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 52,53,57,61,62, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drinkwater et al (US 6,369,919 B1, hereafter Drinkwater).

Regarding Claim 52, Drinkwater teaches (fig 1, 4,5,6), a method of manufacturing (manufacturing technique, col 11, lines 1-2) a holographic image layer (holographic device 1, col 9, lines 61-65, finished device 39, col 11, lines 29-30, fig 6A) for a security device (holographic security device, col 2, lines 9-12), comprising: 
providing a holographic recording medium (recording medium 32, col 11, lines 9-14); 
providing first  (H1 22 with 3D model 24 and second object 27 recorded, col 11, lines 1-8) and second (image plane 31 containing a mask carrying spaced curvilinear lines, mask 37, col 11, lines 9-17 and image plane 35 containing a second fine line mask, mask 38, col 11, lines 18-23)  overlapping patterns of elements and; 
holographically recording (resultant image being recorded, col 11, 18-23), in the holographic recording medium (recording medium 32, col 11, lines 9-14), the optically variable effect generated by illuminating the first (H1 22 with 3D model 24 and second object 27 recorded, col 11, lines 1-8) and second (image plane 31 containing a mask carrying spaced curvilinear lines, mask 37, col 11, lines 9-17 and image plane 35 containing a second fine line mask, mask 38, col 11, lines 18-23) overlapping patterns of elements, wherein; 
the first pattern of elements (H1 22 with 3D model 24 and second object 27 recorded, col 11, lines 1-8)  comprises a first set of image elements (3D model 24, col 11, lines 1-
the pitches (pitch of H1 22 as in fig 4A,4B and pitch of masks 37 and 38, fig 5C,5D) and relative locations of the first (H1 22 with 3D model 24 and second object 27 recorded, col 11, lines 1-8) and second (image plane 31 containing a mask carrying spaced curvilinear lines, mask 37, col 11, lines 9-17 and image plane 35 containing a second fine line mask, mask 38, col 11, lines 18-23)  patterns of elements are such that, upon illumination of the holographic image layer (holographic device 1, col 9, lines 61-65, finished device 39, col 11, lines 29-30, fig 6A), at a first viewing position (left view, col 11, lines 33-34) of the holographic image layer (holographic device 1, col 9, lines 61-65, finished device 39, col 11, lines 29-30, fig 6A)  the first set of image elements (3D model 24, col 11, lines 1-8) are exhibited and at a second, different viewing position (right view, col 11, lines 33-34) of the holographic image layer (holographic device 1, col 9, lines 61-65, finished device 39, col 11, lines 29-30, fig 6A) the second set of image elements (second object 27, col 11, lines 1-8) are exhibited.  

Regarding Claim 53, Drinkwater teaches the method of claim 52, wherein at least one of the first (H1 22 with 3D model 24 and second object 27 recorded, col 11, lines 1-8) and second (image plane 31 containing a mask carrying spaced curvilinear lines, mask 37, col 11, lines 9-17 and image plane 35 containing a second fine line mask, mask 38, col 11, lines 18-23)   patterns of elements, or both in combination, define indicia (3D model 24 and second object 27 are considered to be indicia, indicating a marking on the security device).  
Regarding Claim 57, Drinkwater teaches the method of claim 52, wherein at least one of the first (H1 22 with 3D model 24 and second object 27 recorded, col 11, lines 1-8) and second patterns of elements (image plane 31 containing a mask carrying spaced curvilinear lines, mask 37, col 11, lines 9-17 and image plane 35 containing a second fine line mask, mask 38, col 11, lines 18-23) comprises a one dimensional line screen (lines patterns arranged in one dimension in 12 and 13, as in fig 4A) pattern or a one dimensional pattern of indicia.  

Regarding Claim 61, Drinkwater teaches the method of claim 52, wherein the holographic image layer (holographic device 1, col 9, lines 61-65, finished device 39, col 11, lines 29-30, fig 6A) comprises an embossed hologram (col 4, lines 46-52).  

Regarding Claim 62, Drinkwater teaches the method of claim 52, wherein the holographic image layer (holographic device 1, col 9, lines 61-65, finished device 39, col 11, lines 29-30, fig 6A) comprises a volume hologram (reflection hologram, col 6, lines 55-57, a reflection hologram is a volume hologram).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 54-56,58-60,63-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drinkwater et al (US 6,369,919 B1, hereafter Drinkwater) in view of Holmes et al (WO 2011/107782A1, 09-09-2011, hereafter Holmes).

Regarding Claim 54, Drinkwater teaches (fig 1, 4,5,6), a method of manufacturing (manufacturing technique, col 11, lines 1-2) a holographic image layer (holographic device 1, col 9, lines 61-65, finished device 39, col 11, lines 29-30, fig 6A) for a security device (holographic security device, col 2, lines 9-12), comprising: 
providing a holographic recording medium (recording medium 32, col 11, lines 9-14); 
providing first  (H1 22 with 3D model 24 and second object 27 recorded, col 11, lines 1-8) and second (image plane 31 containing a mask carrying spaced curvilinear lines, mask 37, col 11, lines 9-17 and image plane 35 containing a second fine line mask, mask 38, col 11, lines 18-23)  overlapping patterns of elements and; 
holographically recording (resultant image being recorded, col 11, 18-23), in the holographic recording medium (recording medium 32, col 11, lines 9-14), the optically variable effect generated by illuminating the first (H1 22 with 3D model 24 and second object 27 recorded, col 11, lines 1-8) and second (image plane 31 containing a mask carrying spaced curvilinear lines, mask 37, col 11, lines 9-17 and image plane 35 containing a second fine line mask, mask 38, col 11, lines 18-23) overlapping patterns of elements, wherein; 
the first pattern of elements (H1 22 with 3D model 24 and second object 27 recorded, col 11, lines 1-8)  comprises a first set of image elements (3D model 24, col 11, lines 1-
the pitches (pitch of H1 22 as in fig 4A,4B and pitch of masks 37 and 38, fig 5C,5D) and relative locations of the first (H1 22 with 3D model 24 and second object 27 recorded, col 11, lines 1-8) and second (image plane 31 containing a mask carrying spaced curvilinear lines, mask 37, col 11, lines 9-17 and image plane 35 containing a second fine line mask, mask 38, col 11, lines 18-23)  patterns of elements are different, and providing illumination of the holographic image layer (holographic device 1, col 9, lines 61-65, finished device 39, col 11, lines 29-30, fig 6A). 
	However Drinkwater does not teach
the pitches and relative locations of the first  and second   patterns of elements are such that, upon providing illumination of the holographic image layer, the holographic image layer exhibits a magnified version of at least a part of the first pattern of elements due to the moire effect, and further wherein; 
at least one of the first and second patterns of elements comprises a first area having a first pitch along at least one axis and a second area having a second, different pitch along said axis, whereby the moire effect causes different degrees of magnification of the first pattern of elements to occur, such that the holographic image layer exhibits areas of different depth corresponding to the first and second areas.  
	Drinkwater and Holmes are related as first and second pattern of elements in security devices.
	Holmes teaches (fig 2-4), a security device (security device, pg 10, lines 31-34),

at least one of the first (microimage array 25, pg 11, lines 28-34, pg 12, lines 1-4) and second   patterns of elements (microlenses 22,pg 11, lines 22-25) comprises a first area (left hand side of array 25, x=0, pitch Ax=0 between adjacent microimage elements 26 is selected to return an image depth of +2mm, pg 16, lines 4-8) having a first pitch (Ax=0 ) along at least one axis (x direction) and a second area (right hand side of array 25, x=xmax, pitch V(x=xmax), between adjacent microimage elements 26 s selected to return an image depth of +6mm, pg 16, lines 4-8)  having a second, different pitch (V(x=xmax)) along said axis (X direction), whereby the moire’ effect (moire’ magnification, pg 12, lines 5-7) causes different degrees of magnification (the size or magnification of image element “20” is decreased from x=0 to x =xmax in fig 4) of the first pattern of elements (microimage array 25, pg 11, lines 28-34, pg 12, lines 1-4)  to occur , such that the (device 10, pg 11, lines 1-2) exhibits areas of different depth (depths of +2mm at x=0 and +6mm at x=xmax) corresponding to the first (left hand side of array 25, x=0) and second areas ((right hand side of array 25, x=xmax).  


Regarding Claim 55, Drinkwater teaches (fig 1, 4,5,6), a method of manufacturing (manufacturing technique, col 11, lines 1-2) a holographic image layer (holographic device 1, col 9, lines 61-65, finished device 39, col 11, lines 29-30, fig 6A) for a security device (holographic security device, col 2, lines 9-12), comprising: 
providing a holographic recording medium (recording medium 32, col 11, lines 9-14); 
providing first  (H1 22 with 3D model 24 and second object 27 recorded, col 11, lines 1-8) and second (image plane 31 containing a mask carrying spaced curvilinear lines, mask 37, col 11, lines 9-17 and image plane 35 containing a second fine line mask, mask 38, col 11, lines 18-23)  overlapping patterns of elements and; 
holographically recording (resultant image being recorded, col 11, 18-23), in the holographic recording medium (recording medium 32, col 11, lines 9-14), the optically 
the first pattern of elements (H1 22 with 3D model 24 and second object 27 recorded, col 11, lines 1-8)  comprises a first set of image elements (3D model 24, col 11, lines 1-8) and at least a second set of image elements (second object 27, col 11, lines 1-8), and; 
the pitches (pitch of H1 22 as in fig 4A,4B and pitch of masks 37 and 38, fig 5C,5D) and relative locations of the first (H1 22 with 3D model 24 and second object 27 recorded, col 11, lines 1-8) and second (image plane 31 containing a mask carrying spaced curvilinear lines, mask 37, col 11, lines 9-17 and image plane 35 containing a second fine line mask, mask 38, col 11, lines 18-23)  patterns of elements are different, and providing illumination of the holographic image layer (holographic device 1, col 9, lines 61-65, finished device 39, col 11, lines 29-30, fig 6A) and further wherein;  
the holographic image layer (holographic device 1, col 9, lines 61-65, finished device 39, col 11, lines 29-30, fig 6A)  comprises a volume hologram (reflection hologram, col 6, lines 55-57, a reflection hologram is a volume hologram).  
	However Drinkwater does not teach
the pitches and relative locations of the first  and second   patterns of elements are such that, upon providing illumination of the holographic image layer, the holographic image 
	Drinkwater and Holmes are related as first and second pattern of elements in security devices.
	Holmes teaches (fig 2-4), a security device (security device, pg 10, lines 31-34),
the pitches (pitches, microlenses, pg 11, lines 22-27) and relative locations of the first  (microimage array 25, pg 11, lines 28-34, pg 12, lines 1-4) and second   patterns of elements (microlenses 22,pg 11, lines 22-25) are such that, upon providing illumination (illumination with sunlight or ambient light) of the device (device 10, pg 11, lines 1-2), the device (device 10) exhibits a magnified version (moire’ magnification, generation of magnified images, pg 12, lines 5-7) of at least a part of the first pattern of elements (microimage array 25, pg 11, lines 28-34, pg 12, lines 1-4)  due to the moire’ effect (moire’ magnification, pg 12, lines 5-7).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Drinkwater to include the teachings of Holmes such that the pitches and relative locations of the first  and second   patterns of elements are such that, upon providing illumination of the holographic image layer, the holographic image layer exhibits a magnified version of at least a part of the first pattern of elements due to the moire effect for the purpose of using the device to authenticate a variety of substrates (pg 8, lines 33-34, pg 9, lines 1-5).

Regarding Claim 56, Drinkwater-Holmes teaches the method of claim 54, wherein the first pattern of elements (microimage array 25, pg 11, lines 28-34, pg 12, lines 1-4), 

Regarding Claim 58, Drinkwater teaches the method of claim 52.
	However Drinkwater does not teach wherein at least one of the first and second patterns of elements comprises a two dimensional line screen pattern or dot screen pattern, or a two dimensional pattern of indicia.  
	Drinkwater and Holmes are related as first and second pattern of elements in security devices.
	Holmes teaches (fig 2-4), a security device (security device, pg 10, lines 31-34),
wherein at least one of the first (microimage array 25, pg 11, lines 28-34, pg 12, lines 1-4)  and second patterns of elements comprises a two dimensional line screen pattern or dot screen pattern, or a two dimensional pattern of indicia (two dimensional array of image elements 25 or indicia  “20”, fig 4).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Drinkwater to include the teachings of Holmes such that wherein at least one of the first and second patterns of elements comprises a two dimensional line screen pattern or dot screen pattern, or a two dimensional pattern of indicia for the purpose of using the device to authenticate a variety of substrates (pg 8, lines 33-34, pg 9, lines 1-5).

Regarding Claim 59, Drinkwater teaches the method of claim 52.
	However Drinkwater does not teach wherein the second pattern of elements comprises a one dimensional or two dimensional array of focussing elements.  
	Drinkwater and Holmes are related as first and second pattern of elements in security devices.
	Holmes teaches (fig 2-4), a security device (security device, pg 10, lines 31-34),
wherein the second pattern of elements (microlenses 22,pg 11, lines 22-25) comprises a one dimensional or two dimensional array of focussing elements (microlenses 22 are focussing elements and are arranged in a two dimensional array, shown in fig 14).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Drinkwater to include the teachings of Holmes such that wherein the second pattern of elements comprises a one dimensional or two dimensional array of focussing elements for the purpose of using the device to authenticate a variety of substrates with moire’ magnification (pg 8, lines 33-34, pg 9, lines 1-5).

Regarding Claim 60, Drinkwater-Holmes teaches the method of claim 59, wherein the first (microimage array 25, pg 11, lines 28-34, pg 12, lines 1-4, Holmes) and second   patterns of elements (microlenses 22,pg 11, lines 22-25) are spaced apart by a distance substantially equal to the focal length of the focussing elements (microlenses 22,pg 11, lines 22-25) (microimage array 25 is at the focal plane of the microlenses 22, pg 11, lines 28-34).  

Regarding Claim 63, Drinkwater-Holmes teaches the method of claim 55, wherein the first pattern of elements (microimage array 25, pg 11, lines 28-34, pg 12, lines 1-4, Holmes)  comprises an array of image elements (microimage element 26 or “20”, pg 15, lines 31-34) that are compressed (compressed, pg 8, lines 24-27) along at least the axis (x direction) along which magnification occurs due to the moire effect (moire’ magnification, generation of magnified images, pg 12, lines 5-7).  

Regarding Claim 64, Drinkwater-Holmes teaches the method of claim 54, wherein at least one of the first (H1 22 with 3D model 24 and second object 27 recorded, col 11, lines 1-8, Drinkwater, microimage array 25, pg 11, lines 28-34, pg 12, lines 1-4, Holmes) and second patterns of elements (image plane 31 containing a mask carrying spaced curvilinear lines, mask 37, col 11, lines 9-17 and image plane 35 containing a second fine line mask, mask 38, col 11, lines 18-23, Drinkwater, microlenses 22,pg 11, lines 22-25, Holmes) comprises a one dimensional line screen (lines patterns arranged in one dimension in 12 and 13, as in fig 4A, Drinkwater) pattern or a one dimensional pattern of indicia.  

Regarding Claim 65, Drinkwater-Holmes teaches the method of claim 55, wherein at least one of the first (H1 22 with 3D model 24 and second object 27 recorded, col 11, lines 1-8, Drinkwater, microimage array 25, pg 11, lines 28-34, pg 12, lines 1-4, Holmes) and second patterns of elements (image plane 31 containing a mask carrying spaced curvilinear lines, mask 37, col 11, lines 9-17 and image plane 35 containing a second fine line mask, mask 38, col 11, lines 18-23, Drinkwater, microlenses 22,pg 11, lines 22-

Regarding Claim 66, Drinkwater-Holmes teaches the method of claim 54, wherein at least one of the first (H1 22 with 3D model 24 and second object 27 recorded, col 11, lines 1-8, Drinkwater, microimage array 25, pg 11, lines 28-34, pg 12, lines 1-4, Holmes) and second patterns of elements (image plane 31 containing a mask carrying spaced curvilinear lines, mask 37, col 11, lines 9-17 and image plane 35 containing a second fine line mask, mask 38, col 11, lines 18-23, Drinkwater, microlenses 22,pg 11, lines 22-25, Holmes) comprises a two dimensional line screen pattern or dot screen pattern, or a two dimensional pattern of indicia (two dimensional array of image elements 25 or indicia  “20”, fig 4). 

Regarding Claim 67, Drinkwater-Holmes teaches the method of claim 55, wherein at least one of the first (H1 22 with 3D model 24 and second object 27 recorded, col 11, lines 1-8, Drinkwater, microimage array 25, pg 11, lines 28-34, pg 12, lines 1-4, Holmes) and second patterns of elements (image plane 31 containing a mask carrying spaced curvilinear lines, mask 37, col 11, lines 9-17 and image plane 35 containing a second fine line mask, mask 38, col 11, lines 18-23, Drinkwater, microlenses 22,pg 11, lines 22-25, Holmes) comprises a two dimensional line screen pattern or dot screen pattern, or a two dimensional pattern of indicia (two dimensional array of image elements 25 or indicia  “20”, fig 4).  
Regarding Claim 68, Drinkwater-Holmes teaches the method of claim 54, wherein the second pattern of elements (microlenses 22,pg 11, lines 22-25, Holmes) comprises a one dimensional or two dimensional array of focussing elements (microlenses 22 are focussing elements and are arranged in a two dimensional array, shown in fig 14, Holmes).  

Regarding Claim 69, Drinkwater-Holmes teaches the method of claim 55, wherein the second pattern of elements (microlenses 22,pg 11, lines 22-25, Holmes) comprises a one dimensional or two dimensional array of focussing elements (microlenses 22 are focussing elements and are arranged in a two dimensional array, shown in fig 14, Holmes).  

Regarding Claim 70, Drinkwater-Holmes teaches the method of claim 54, wherein the holographic image layer (holographic device 1, col 9, lines 61-65, finished device 39, col 11, lines 29-30, fig 6A, Drinkwater) comprises an embossed hologram (col 4, lines 46-52).  

Regarding Claim 71, Drinkwater-Holmes teaches the method of claim 54, wherein the holographic image layer (holographic device 1, col 9, lines 61-65, finished device 39, col 11, lines 29-30, fig 6A, Drinkwater) comprises a volume hologram (reflection hologram, col 6, lines 55-57, a reflection hologram is a volume hologram).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270. The examiner can normally be reached M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





J.V.D.
Jyotsna V Dabbi								01/07/2021Examiner, Art Unit 2872                                                                                                                                                                                                        
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872